 

 

   
  
  

i! $) United States District Court
R/ /;/ for the Middle District of
=” Pennsylvania
ECF REGISTRATION FORM

 

This form shall be used to register as a Filing User for the court's Electronic Case Files (ECF) system.

A Filing User may file documents with the court through the court's ECF web site, and view and retrieve
docket sheets and case documents electronically. Registration as a Filing User also serves as your consent to
electronic service of all documents through the court's transmission facilities in accordance with the Federal
Rules of Civil Procedure and the Federal Rules of Criminal Procedure. By signing this form, you shall certify
that you have completed the ECF tutorial on the court's web site (www.pamd.uscourts.gov), and have a
PACER account. Please visit the PACER web site at http:/Ipacer.psc.uscourts.gov to establish a PACER
account.

 

 

 

 

 

 

 

Please complete the following information to register for ECF: (THIS FORM MUST BE TYPED)

Last Name: First Name: Middle Initial: __
Firm Name:

Address:

City, State: Zip Code:

Telephone Number:

PA or other State Bar ID: (e.g. PAI12345, NY22316)

Last Four Digits of Social Security Number: (for security purposes)

E-Mail Address(es) for Electronic Service :

 

 

If registered for ECF in another court, provide your Login Name:

 

Save the complete form with a new name and e-mail it to: _ ecfreg@pamd.uscourts.gov

Court Use Only:
Login Assigned:
(Signature/Date) Password Assigned:

 

 

Exhibit A

 

 
